Citation Nr: 0517905	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for malignant melanoma.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from February 1989 to June 
1992.

In May 2000, the RO received the veteran's claim of 
entitlement to service connection for malignant melanoma.  
The September 2000 rating decision denied the claim, and he 
appealed.

The Board requested a medical opinion from the Veterans 
Health Administration (VHA) in March 2003.  See 38 C.F.R. 
§ 20.901 (2003).  Following receipt of this opinion in 
November 2003, the Board remanded the case in July 2004 for 
the purpose of ensuring compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and obtaining additional 
medical records.  After the development requested by the 
Board was accomplished, to the extent possible, the RO again 
denied the veteran's claim in a November 2004 supplemental 
statement of the case (SSOC).  The matter is now once again 
before the Board.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
does not demonstrate that the veteran's malignant melanoma is 
etiologically related to his military service or any incident 
thereof.


CONCLUSION OF LAW

The veteran's malignant melanoma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
malignant melanoma.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2000 statement of the case (SOC) and 
the February 2002 and November 2004 SSOCs of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  

More significantly, following the Board's July 2004 remand, a 
letter was sent to the veteran in August 2004, which was 
specifically intended to address the requirements of the 
VCAA.  The August 2004 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show that "[y]ou had an injury 
in military service or a disease that began in or was made 
worse by military service, or that there was an event in 
service which caused injury or disease;" "a current 
physical or mental disability;" and "a relationship between 
your current disability and an injury, disease or event in 
military service."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the August 
2004 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by a Federal agency" including "State or local 
governments, private doctors and hospitals or current or 
former employers."  The veteran was also notified that VA 
would assist him "by providing a medical examination or 
getting a medical opinion if we decide it's necessary to make 
a decision on your claim."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2004 letter notified the veteran that he "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The August 2004 letter included notice that "if there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board additionally notes that even though the August 2004 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  

The veteran's claim was readjudicated by the RO in the 
November 2004 SSOC, prior to the expiration of the one-year 
period following the August 2004 notification of the veteran 
of the evidence necessary to substantiate his claim.  
However, this does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____), made 
effective from November 9, 2000, specifically addresses this 
issue and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided with 
notice of the VCAA prior to the initial adjudication of his 
claim in September 2000.  See Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  The Board notes, however, that such 
action was a practical and legal impossibility because the 
initial adjudication of the claim predated the enactment of 
the VCAA in November 2000.  VA's General Counsel has 
determined that failure to provide VCAA notice in such 
circumstances does not constitute error.  See VAOPGCPREC 7-04 
[failure to provide VCAA notice prior to the enactment of the 
VCAA does not constitute error].  Following VCAA notice 
compliance action, the claim was readjudicated, and a SSOC 
was provided to the veteran in November 2004.  Thus, any 
concerns expressed by the Court in Pelegrini as to 
adjudication of the claim before issuance of a VCAA notice 
letter have been rectified by the subsequent readjudication 
of the claim.  Therefore, there is no prejudice to the 
veteran in proceeding to consider his claim on the merits.  
See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
Apr. 14, 2005).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records (with a 
copy of a March 1990 pathology report); treatment records 
from Drs. S.S. and K.K. dated from June 1999 to April 2000; 
an opinion from Dr. M.A. dated in January 2001; the report of 
a February 2001 VA examination performed by Dr. P.A. with an 
addendum dated in August 2001; a November 2003 VHA medical 
opinion from Dr. C.A.; as well as personal statements from 
W.P, M.S., and L.G.  

In the June 2004 Informal Brief, the veteran's representative 
requested that an additional search be conducted to obtain a 
missing pathology slide which had originally accompanied the 
March 1990 pathology report.  In May 2001, the RO had 
contacted two potential custodians of the slide - the 40th 
TAC GP Clinic at the Aviano Air Base in Italy and the "7100 
CSW, Med Center APO."  The RO was informed by the United 
States Postal Service that both of these overseas military 
facilities were closed.  The June 2004 Informal Brief 
requested that additional efforts be undertaken to locate the 
missing slide.  The Board agreed, and in July 2004 remanded 
the case so that the RO could "utilize any reasonable 
alternative source searches that may be indicated" in 
attempt to retrieve the slide.  

In response to the Board's remand, the RO requested that the 
National Personnel Records Center (NPRC) furnish the March 
1990 pathology slide from the 40th TAC GR Clinic at Aviano 
Air Force Base.  The NPRC subsequently indicated that a 
search for the slide was performed but that such was not 
located.  Thus, it appears that the RO complied with the 
Board's remand instructions and has attempted to obtain the 
missing pathology slide from three different locations.  
Despite these efforts, the slide has not been found and no 
other potential location for it has been identified.  
Accordingly, remanding the case for a second time to further 
search for the slide would be an exercise in futility.  VA 
has therefore fulfilled its duty to the veteran in attempting 
to obtain this evidence.  Cf. Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999) [VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile].  

The veteran's representative has also requested that the 
Board "retrieve and associate with the record any medical-
legal analysis expressed by Dr. [C.F.]," the Board's medical 
advisor.  In essence, the veteran's representative contends 
that Dr. C.F. "has been sharing unauthorized medical-legal 
opinions with the Board," which have unfairly biased both 
the VHA reviewer and the Board.  In support of his argument, 
the veteran's representative has submitted no cogent 
contentions or supporting evidence, aside from a copy of an 
August 2003 letter from the Board's Chief Counsel for Policy 
to an attorney who is not part of the claim now before the 
Board.  The August 2003 letter referred to alleged 
inappropriate comments made by Dr. C.F. in a completely 
unrelated case.  While it appears from the August 2003 letter 
that Dr. C.F. may have made negative comments about a medical 
expert in a different case, such medical expert has not 
rendered a medical opinion in this case.  In essence, the 
veteran's representative appears to be arguing that because 
Dr. C.F. allegedly made inappropriate comments in a different 
case, he has somehow improperly influenced the outcome in 
this case.  This argument is meritless.  

In effect acknowledging that there is no reasonable basis for 
believing that the development of this case has in any way 
been tainted, the veteran's representative goes on to argue 
that the VCAA's "duty to assist" obligates the Board to 
"obtain any documents created by Dr. [C.F.], associate them 
with the claim file and return the file to [the 
representative] for review and comment." 

While it is probably true that Dr. C.F. reviewed the Board's 
request for a VHA opinion, and he may have made comments 
concerning the request, his evaluation of the record in such 
cases is limited to (1) reviewing the question or questions 
being asked by the Board to ensure that they are drafted in a 
medically meaningful way that will elicit a fully responsive 
opinion, and (2) assisting the Veterans Law Judge (VLJ) to 
choose the appropriate medical specialist for the request.  
Following such review by Dr. C.F., his notes are destroyed 
and are not forwarded to the VHA examiner for review.  Thus, 
in this case, as is the case with all requests for a VHA 
opinion, Dr. C.F.'s comments were discarded before the file 
was sent to the VHA examiner and are therefore not currently 
available for review by the veteran, his representative, or 
the Board.  

Moreover, VA's . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).  Here, the veteran's representative has not presented 
any evidence or argument detailing how Dr. C.F. has 
specifically prejudiced either the VHA examiner or the Board 
in this case.  The contentions of veteran's representative 
are nothing more than rank speculation on his part.  It 
appears to be that the veteran's representative believes that 
any case in which Dr. C.F. has reviewed a medical opinion 
request has somehow been tainted.  The Board rejects such a 
conclusion. 

In addition, since Dr. C.F.'s original comments, if any, in 
connection with the preparation of the VHA opinion request 
have been destroyed, any notes or comments which may saved in 
his personal files or computer regarding this case would not 
be part of a "system of records" maintained by either the 
Board or VA that would compel disclosure under the Freedom of 
Information Act.  See generally 5 U.S.C.A. § 552 (West 2002).  
Accordingly, any notes, if they in fact still exist, need not 
be turned over to the veteran or his representative as part 
of the VA's "duty to assist."  

No records, other than those specifically referred to above, 
have been identified by either the veteran or his 
representative that have not been associated with the claims 
file.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including malignant tumors, 
when manifested to a compensable degree within the initial 
post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).



Factual Background

The veteran's service medical records reflect that he was 
seen on three occasions for complaints of a mole above his 
right ear.  

On the first occasion in May 1989, the veteran's mole was 
described as follows: "R parietal scalp - 1cm pedunculated 
mole" with "no signs of bleeding or infection."  The 
veteran reported no problems associated with the mole outside 
of cosmetic concerns and requested that it be removed at a 
later time, so as not to interfere with the "tech school" 
training that he was receiving.  

The veteran next presented on March 6, 1990 with an "8-9mm 
pedunculated mole in [the] scalp above [the] rt. ear."  

Only weeks later, on March 23, 1990, the veteran again 
complained of a large mole over the right ear, which he 
reported was "not growing," although he had the mole for 
"many years."  Physical examination revealed a "3/4cm soft 
pedunculated (large base) nevus" which was surgically 
removed on that date.  The pathology report associated with 
the excised mole described such as "a polypoid skin lesion 
(shaved), measuring 1 x 0.8 x 0.5cm."  The postoperative 
diagnosis was listed as a "benign scalp nevus" which was 
"[p]resent for several years."  

The remainder of the service medical records are negative for 
treatment of a skin abnormality above the right ear. 

The veteran left military service in June 1992.  There is no 
record of medical treatment following service until June 
1999, at which time a biopsy of the skin above the right ear 
revealed a "malignant melanoma at least 1.5 mm in thickness 
extending to the biopsy base."  Surgical removal of the 
malignant melanoma was accomplished in August 1999, with 
follow-up treatment thereafter.

Included in the record is a January 2001 medical opinion from 
Dr. M.A.  After reviewing the veteran's service medical 
records, Dr. M.A. noted that the veteran "did have a benign 
mole removed from the same vicinity [as his current malignant 
melanoma], that is the right temple region, superior to the 
right ear . . . in March of 1990."  Dr. M.A. concluded that 
"benign moles are known to degenerate into malignant 
melanoma . . . [d]ue to the development of malignant melanoma 
at this same location, that is in the right temple superior 
to the right ear, it is likely that these two may be 
connected."

Also of record is the report of a VA examination conducted by 
Dr. P.A. in February 2001, with an addendum dated in August 
2001.  Dr. P.A. noted that there was no indication of 
dysplasia or any atypical cells in the March 1990 pathology 
report and that, absent such findings, the mole removed in 
1990 could not be considered a precursive lesion for the 
veteran's subsequent melanoma.  Instead, Dr. P.A. opined that 
"this benign nevus coincidentally occurred in the same or 
similar area" as the veteran's later melanoma.  

Dr. P.A. further concluded that the characterization of the 
veteran's mole by the 1990 pathologist as "polypoid" 
further supports his theory because polypoid lesions are 
"almost never" a precursor to melanoma.  Dr. P.A. explained 
that while there are polypoid melanomas, "the pathologist 
would have called such a lesion at the time of receipt of the 
specimen a melanoma."  Thus, Dr. P.A. concluded, "a nexus 
cannot be made between the melanoma diagnosis of 1999 and the 
benign nevus removed from a similar area on the right scalp 
in April of 1990."

In March 2003, the Board requested an opinion from a medical 
expert.  Of record is the November 2003 report of the VHA 
reviewer, Dr. C.A.  Dr. C.A. first reviewed the three 
descriptions of the veteran's benign nevus in the service 
medical records and concluded that "there is nothing in 
these three descriptions to suggest that the lesion had any 
features that would be associated with a primary malignant 
melanoma of the skin."  Dr. C.A. further commented that the 
use of adjectives such as "soft" and "pedunculated" in the 
service medical records together with the comment that there 
were no signs of bleeding "are consistent with findings 
associated with benign lesions . . . a malignant melanoma of 
this size would not be soft and would likely show signs of 
bleeding."  Dr. C.A. also explained that "the three 
descriptions of the location of the lesion merely localize 
the lesion to a relatively large, general area of the scalp . 
. . [i]t is typical and acceptable for lesions to be benign 
to be localized to general areas of the skin in this manner . 
. . [t]hese descriptions of the location do not provide any 
way to retrospectively localize the exact location of the 
lesion."

Dr. C.A. also found it significant that none of the notes in 
the service medical records commented on the color of the 
lesion.  She specifically explained that benign nevi with a 
soft, pedunculated morphology are typically pink-tan or flesh 
colored, whereas the majority of malignant melanomas show 
clinical evidence of pigment.  In the instant case, Dr. C.A. 
concluded that since "no concern was raised in three 
separate clinical notes about the morphologic features of 
this lesion, there is no medical evidence to suggest that 
this lesion showed any features suggestive of a primary 
malignant melanoma."

Overall, Dr. C.A. determined that "[c]onsidering the 
clinical and histologic information available in the medical 
record about the veteran's scalp lesion removed [during 
service], there is nothing to suggest that this lesion was a 
primary malignant melanoma . . . [a]ll data suggest, in 
contrast, that this lesion was a benign intradermal nevus."  
Dr. C.A. further concluded that since the exact location of 
the lesion on the skin of the parietal scalp cannot be 
ascertained . . . there is no evidence in the medical record 
that this lesion had any biologic relationship to the 
malignant melanoma the veteran was diagnosed as having in 
June 1999.

Dr. C.A. also stated that she concurred with Dr. P.A.'s 
conclusion that the lack of findings of dysplasia or atypical 
cells on the March 1990 pathology report is suggestive of a 
benign nevus as opposed to malignant melanoma.  Dr. C.A. also 
expressed disagreement with Dr. M.A.'s statement to the 
effect that benign moles can degenerate into malignant 
melanoma at the same location.  In particular, Dr. C.A. noted 
that while it is generally accepted that malignant melanomas 
can arise from preexisting nevi, this has only been based on 
clinical and histologic observation, particularly when nevi 
change in appearance over time until they show clinical 
features suggestive of malignant melanoma.  However, Dr. C.A. 
noted that "there are no clinical or histologic data in the 
medical literature to suggest that malignant melanomas 
develop in the skin at the site of removal of histologically 
benign nevi."  Dr. C.A. reiterated that the original lesion 
removed in 1990 did not have "any clinical or histologic 
features other than that of a benign nevus . . . [i]t is not 
an unusual coincidence for a patient to have a benign nevus 
removed from a general skin area where that patient may later 
develop a melanoma."  Therefore, she concluded that there is 
no "causal relationship between the nevus removed from the 
veteran in 1990 and the appearance of a malignant melanoma in 
1999."

The veteran also submitted statements from his mother, W.P.; 
his sister-in-law, M.S.; and his mother-in-law, L.G.  Each of 
these statements notes that the veteran had a mole removed 
above his right ear while in service, and that a malignant 
melanoma was removed from the same area years later.

The veteran and his representative have also submitted 
extensive argument in this case, contending (1) that Dr. 
P.A.'s opinion was speculative because he stated that 
polypoid lesions are "almost never" a precursor of 
melanoma, (2) Dr. C.A.'s opinion was unfairly prejudiced by 
Dr. C.F. and (3) Dr. C.A. failed to consider the non-clinical 
evidence in rendering her opinion, particularly statements by 
the veteran to the effect that his malignant melanoma 
occurred "in the exact same place" and the mole removed in 
service.

The veteran's representative also submitted an excerpt from 
the "Cecil Textbook of Medicine" which states that "[o]ne 
third of melanomas may arise from existing nevi, so that a 
change in size, shape, and color or itching of a pigmented 
lesion (a common symptom of melanomas) should be carefully 
investigated."  The veteran also submitted excerpts from a 
medical dictionary defining "nevus" as "a pigmented 
congenital skin blemish that is usually benign but may become 
cancerous . . . [a]ny change in color, size, or texture or 
any bleeding or itching . . . merits investigation."  He 
further submitted an excerpt defining "polypoid" as "like 
a polyp or tumor on a stalk."



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability, (2) in-service incurrence of such disability [to 
include within the presumptive period], and (3) medical 
nexus. See Hickson, supra.

In the instant case, it is undisputed that the veteran 
currently has malignant melanoma.  Hickson element (1) has 
been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matter of 
disease and injury.

With respect to disease, there is no evidence of a malignant 
melanoma in service or within the one year presumptive period 
after service.  It is undisputed that a mole was removed from 
above the veteran's right ear during service.  
Contemporaneous treatment records indicate that the mole 
which was removed during service was benign.  There is no 
competent evidence to the contrary, and the veteran himself 
does not appears to contend otherwise.  [As discussed below, 
the veteran's contention is that the benign tumor identified 
during service developed into malignant melanoma a number of 
years after service.]  There is also no evidence of the 
presence of a malignant melanoma within the one year 
presumptive period after service.

With respect to in-service injury, there is no question that 
a mole as removed during service in the approximate or the 
identical location of the later identified malignant 
melanoma.  To that extent, Hickson element (2) has been 
satisfied. 

The crucial element in this case, therefore, is the final 
Hickson element, medical nexus.  A review of the evidence 
suggests that the malignant melanoma which was identified in 
June 1999 appeared in about the same location, perhaps even 
the identical location, where the mole was excised in March 
1990, during service.  
The veteran's contention is that the mole may have developed 
into melanoma. The evidence against the claim in essence 
indicates that the melanoma was unrelated to the mole and 
that the shared location was mere happenstance.

The question of a potential causal relationship between the 
mole removed in service and the veteran's subsequent 
development of malignant melanoma is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record on appeal contains multiple medical opinions 
regarding the relationship between the mole removed in 
service and the veteran's subsequent development of malignant 
melanoma.  The opinions of Drs. P.A. and C.A. indicate that 
the mole removed in service was unrelated to the veteran's 
malignant melanoma.  These findings were based on review of a 
physical examination, service medical records, the March 1990 
pathology report, and post-service treatment records.

The only competent medical evidence in support of the 
appellant's claim emanates from Dr. M.A.  Dr. M.A. has opined 
that benign moles are known to degenerate into malignant 
melanoma, and that given the occurrence of a malignant 
melanoma in the same place as the mole removed in service, 
the "two may be connected."

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

In the instant case, the Board finds the service medical 
records and the opinions of Drs. P.A. and C.A. to be more 
probative than the findings of Dr. M.A.  Dr. M.A.'s 
statements suffer from a number of flaws.  First, although 
Dr. M.A. stated that he reviewed the veteran's service 
medical records, no comment regarding their pertinent 
findings was included in his analysis.  Specifically, Dr. 
M.A. failed to comment on the in-service description of the 
mole as "soft," "pedunculated," and non-bleeding.  He also 
failed to comment on the March 1990 pathology report, which 
was completely negative for findings of dysplasia or atypical 
cells contained the pathologist's characterization of the 
mole as "polypoid."  Dr. M.A. also failed to comment on the 
presence or absence of clinical, morphological, or 
histological change in the mole, such as changes in its size, 
shape, or color, throughout the several years the veteran 
claimed to have had the mole prior to its 1990 removal.  
In short, as has been pointed out by Dr. C., although 
suggesting that the mole could have degenerated in to 
malignant melanoma, Dr. M.A. evidently did not take into 
account evidence indicating that the mole had not in fact 
shown any changes indicative of a transformation into 
melanoma.   

Indeed, other than noting the co-location of the mole and the 
subsequent melanoma and stating that "[b]enign moles are 
known to degenerate into malignant melanoma" Dr. M.A.'s 
statement is devoid of any analysis explaining how his 
ultimate conclusion was reached.  In the absence of such 
analysis, the Board finds his opinion to be of little 
probative value.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) [whether the physician provides the basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

In contrast to the opinion of Dr. M.A., both Drs. P.A. and 
C.A. made extensive reference to the service medical records 
and the March 1990 pathology report in arriving at their 
respective conclusions.  Both physicians found it 
particularly significant that the March 1990 pathology report 
was negative for findings of dysplasia or atypical cells.  
Such, they concluded, was suggestive of a benign nevus as 
opposed to malignant melanoma.  Dr. C.A. also found it 
particularly significant that service medical records 
described the veteran's mole as "soft," "pedunculated" and 
non-bleeding.  She noted that use of adjectives such as 
"soft" and "pedunculated" in the service medical records 
together with the comment that there were no signs of 
bleeding "was consistent with findings associated with 
benign lesions . . . a malignant melanoma of this size would 
not be soft and would likely show signs of bleeding."  No 
such reference to the mole's description was included in Dr. 
M.A.'s opinion.  

Dr. C.A. also found it significant that none of the notes in 
the service medical records commented on the color of the 
lesion and noted that if the lesion were pigmented it would 
have been reported by the attending physician or pathologist.  
She specifically explained that benign nevi with a soft, 
pedunculated morphology are typically pink-tan or flesh 
colored, whereas the majority of malignant melanomas show 
clinical evidence of pigment.  In the instant case, Dr. C.A. 
concluded that since "no concern was raised in three 
separate clinical notes about the morphologic features of 
this lesion, there is no medical evidence to suggest that 
this lesion showed any features suggestive of a primary 
malignant melanoma."  In sharp contrast to Dr. C.A.'s 
opinion, no mention of the mole's morphology was mentioned in 
Dr. M.A.'s analysis.

As alluded to above, Dr. C.A. further assailed Dr. M.A.'s 
statements to the effect that benign nevi can degenerate into 
malignant melanoma by noting that while it is generally 
accepted that malignant melanomas can arise from preexisting 
nevi, this has only been based on clinical and histologic 
observation, particularly when nevi change in appearance over 
time.  In the instant case, the veteran reported having the 
mole that was removed in 1990 for several years.  However, he 
noted no changes in the lesion over this time period and 
informed his treating physician in March 1990 that the mole 
was "not growing."  This is supported by the service 
medical records, which note a similar description of the mole 
in May 1989 and March 1990.  The significance of the lack of 
change in the lesion's clinical or morphological features, as 
noted by Dr. C.A., is further supported by the treatise 
evidence provided by the veteran's representative and the 
dictionary definition of "nevus" as provided by the 
veteran.  Both publications note that changes in the size, 
shape, or color of a nevus or symptoms such bleeding and 
itching merit further investigation, as such may be 
indicative of melanoma.  No change in the lesion's size, 
shape, or color is indicated by the service medical records, 
and no bleeding or itching was reported.  Again, no 
discussion of the lesion's clinical or morphological change 
(or lack thereof) is included in Dr. M.A.'s analysis.

Dr. P.A. also found significant the pathologist's 
characterization of the mole as "polypoid."  Polypoid 
lesions, Dr. P.A. explained, are "almost never" a precursor 
to melanoma.  Dr. P.A. explained that while there are 
polypoid melanomas, "the pathologist would have called such 
a lesion at the time of receipt of the specimen a melanoma."  
Thus, Dr. P.A. concluded, "a nexus cannot be made between 
the melanoma diagnosis of 1999 and the benign nevus removed 
from a similar area on the right scalp in April of 1990."  

Both the veteran and his representative have argued that Dr. 
P.A.'s use of the phrase "almost never" means that his 
opinion is speculative and therefore of little probative 
value.  See generally Obert v. Brown, 5 Vet. App. 30, 33 
(1993) [physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative]; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) [medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship].  

The Board disagrees.  The phrase "almost never" reflects a 
high degree of certainty, especially when compared to phrases 
such as "may" or "may or may not," which were found in 
Obert and Tirpak.  "Almost never" is obviously a strong 
statement, and certainly indicates a far greater than 50 
percent chance.  Moreover, unlike Dr. P.A., Dr. M.A. did not 
comment on the characterization of the veteran's mole as 
"polypoid" by the pathologist, and in fact failed to 
comment on any aspect of the March 1990 pathology report.

Careful review of the record reveals that it is Dr. M.A.'s 
opinion, and not that of Dr. P.A., which is in fact 
speculative.  Dr. M.A. stated that the veteran's 1990 lesion 
and his malignant melanoma "may be connected."  This 
phraseology, ironically, is congruent with that determined by 
the Court in Obert and Tirpak to be speculative and 
inconclusive in nature.  Dr. M.A.'s opinion is further 
marginalized by this fact.

The veteran's representative has criticized Dr. C.A.'s 
statements because Dr. C.A. stated that the exact location of 
the veteran's in-service mole was unknown, in the general 
area above the right ear.  The representative specifically 
argues that Dr. C.A.'s opinion neglected statements of the 
veteran to the effect that his malignant melanoma occurred in 
the "exact" same location as his in-service mole.  

However, Dr. C.A.'s opinion may in fact be read as taking 
into consideration a scenario in which the melanoma occurred 
at the exact same location as had the mole.  Both her opinion 
and that of Dr. P.A. were based primarily on the findings of 
the March 1990 pathology report and a review of the clinical 
observations contained in the service medial records.  
Neither opinion was premised on the fact that the melanoma 
did not occur in the exact same place as the in-service mole.  
Indeed, it is clear from the record that both Dr. C.A. and 
Dr. P.A. took into consideration the fact that the same 
location may have been involved.  The representative's 
argument in this regard therefore is inaccurate.  

The Board also takes note of the contention advanced by the 
veteran's representative that the Board's letter to the 
medical expert was "too narrow" in that reference to lay 
statements, specifically as to the melanoma appearing at the 
same spot as the mole, was excluded.  This contention has 
been dealt with to some extent above, in that Dr. C.A. did in 
fact take into consideration the possibility that the mole 
and the melanoma appeared in the same location.  The Board 
would be remiss, however, if it did not respond to this 
allegation.

As transcribed by the veteran's representative in the May 27, 
2005 informal brief, the crucial portion of the Board's March 
17, 2003 letter seeking a VHA opinion  reads as follows:

The Board in essence needs to know whether the scalp 
nevus that was removed during service is related to the 
veteran's now diagnosed malignant melanoma, or was the 
location of the nevus and the melanoma mere coincidence.  
Please discuss the two medical opinions referred to 
above, expressing agreement or disagreement with the 
conclusions reached.

The representative finds fault with the second sentence, 
contending that it unduly limits the scope of the expert's 
inquiry to the medical opinions of record, to the exclusion 
of the lay statements.  Interestingly, however, a crucial 
word was omitted from the second sentence.  The Board's March 
17, 2003 medical opinion request in fact reads in pertinent 
part as follows:

The Board in essence needs to know whether the scalp 
nevus that was removed during service is related to the 
veteran's now diagnosed malignant melanoma, or was the 
location of the nevus and the melanoma mere coincidence.  
Please also discuss the two medical opinions referred to 
above, expressing agreement or disagreement with the 
conclusions reached. [emphasis added by the Board]

The word "also", was omitted from the representative's 
version of the letter.  This is of great significance, 
because the word "also" clearly conveys to the reader that 
the medical opinions were not to be considered to the 
exclusion of all other evidence, as has been suggested by the 
veteran's representative.

Moreover, the first sentence of the Board's inquiry, which 
was correctly quoted in the May 2005 informal brief, clearly 
conveys that the Board believed that the mole and the 
melanoma were located very closely together, if not in an 
identical location.  As discussed above, the medical expert 
in fact assumed that such was the case.

In addition, on page 1 of the Board's letter the medical 
expert is clearly charged with reviewing the entire claims 
folder, not merely the two medical opinions.  
In short, the Board's March 2003 request accurately conveyed 
the gist of the matter and did not unduly limit the scope of 
the medical expert's inquiry. 

The veteran's representative has also suggested that Dr. 
C.A.'s (and to a certain extent the Board's) findings were 
somehow jaundiced by the alleged prejudicial influence of the 
Board's medical advisor, Dr. C.F.  This has been explored at 
some length in the Board's VCAA discussion, above.  As noted 
above, the veteran's representative has not pointed to any 
specific statement or conclusion by Dr. C.F. which has 
improperly influenced Dr. C.A.'s analysis, nor could he, 
since Dr. C.F.'s statements are not sent to medical experts.    

Instead, the veteran's representative has produced only a 
letter from the Board to an attorney in an entirely different 
matter regarding Dr. C.F.'s comments about a physician 
unrelated to this case.  The veteran's representative appears 
to be suggesting that because Dr. C.F. made allegedly 
improper remarks about a physician in one case, he is somehow 
biased against a totally different physician in this case and 
that such improprieties have somehow biased the Board and Dr. 
C.A.  This is a position the Board is unwilling to take.  

As noted in the Board's VCAA discussion, memoranda containing 
Dr. C.F.'s remarks are destroyed before the request for a VHA 
opinion is forwarded to the reviewing physician.  Thus, even 
assuming arguendo that Dr. C.F. made improper or unfairly 
biased comments regarding this case (and there is absolutely 
no evidence that such a thing happened), any comments made by 
Dr. C.F. were not included in the claims file that was sent 
to Dr. C.A. and could not have influenced her decision.  

Moreover, while the undersigned VLJ, who was signatory to the 
March 17, 2003 letter, undoubtedly reviewed Dr. C.F.'s 
comments (if any) before forwarding the case to the VHA 
examiner, such occurred more than two years ago.  The 
undersigned has no recollection whether any substantive 
comment was made or whether Dr. C.F. merely "signed off" on 
the proposed opinion request letter, as frequently happens.  

The only problem raised by the veteran's representative with 
respect to the Board's March 17, 2003 letter, purportedly 
prepared under the allegedly malign influence of Dr. C.F., 
has been dealt with above.  The Board reiterates that the one 
criticism of the letter, that it was unduly narrow, is 
completely unjustified.  In any event, the Board has rendered 
its decision in this case on the pertinent evidence of record 
and not on any comments of Dr. C.F.  

In short, the Board finds the service medical records, the 
March 1990 pathology report, and the opinion of Drs. C.A. and 
P.A. to be of greater probative value than that of Dr. M.A.  
Both Drs. C.A. and P.A. concluded that the veteran's benign 
nevus, which was removed in 1990, was unrelated to his 
development of a malignant melanoma almost a decade later.  
Such opinions were supported by well-explained analyses which 
made extensive reference to the contemporaneous clinical, 
morphological, and histological findings.  By contrast, Dr. 
M.A.'s opinion was speculative in nature and contained 
virtually no analysis of the medical evidence.

The only other evidence linking the veteran's in-service mole 
to his subsequent development of a malignant melanoma are 
statements from the veteran and various family members.  
However, as laypersons without medical training, the veteran 
and his family members are not competent to determine the 
etiology of the veteran's disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Consequently, their opinion in 
this regard is of no probative value.

The Board has no reason to doubt the veteran's sincerity.  
Indeed, the coincidental location of the mole in service and 
the malignant melanoma identified a number of years after 
service is certainly enough to give anyone pause.  For that 
reason, the Board undertook extensive development in this 
case, including securing a VHA opinion and remanding the case 
for another effort to obtain the pathology slide.  
At the end of the day, however, a preponderance of the 
evidence is against the claim.  

Finally, with respect to the treatise evidence submitted in 
behalf of the veteran medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, the Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The 
treatise evidence which was submitted on behalf of the 
veteran falls into the latter category. That is, it does not 
discuss the veteran's specific circumstances and merely deals 
in generalities.  If anything, the medical text evidence 
somewhat undermines the veteran's claim in that it stands for 
the proposition that a nevus is "usually benign."  In any 
event, the Board places little weight of probative value on 
the treatise evidence which has been presented.

In summary, although the veteran has been diagnosed with 
malignant melanoma and had a mole removed in service, thus 
satisfying Hickson elements (1) and (2), a preponderance of 
the medical and other evidence of record does not show a 
causal connection between the two, Hickson element (3).  The 
veteran's claim fails on this basis and the benefit sought on 
appeal is accordingly denied.  


ORDER

Service connection for malignant melanoma is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


